Citation Nr: 9924196	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-14 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUE

Entitlement to a higher rating for a right knee condition, 
with arthritis, initially rated as zero percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that (1) granted 
secondary service connection for a right knee condition, and 
assigned a noncompensable evaluation, effective from November 
1996; and (2) denied an increased evaluation for the 
veteran's left knee condition (rated 20 percent under 
diagnostic code 5257).  The veteran submitted a notice of 
disagreement in February 1998, and the RO issued a statement 
of the case in August 1998.  The veteran submitted a 
substantive appeal, restricted to the rating assigned for the 
right knee disability, in September 1998.


FINDING OF FACT

The veteran's right knee condition is manifested primarily by 
subjective complaints of pain, a well-healed scar, arthritis, 
effusion, crepitus, and swelling; range of motion is from 20 
degrees' extension to 100 degrees' flexion.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a right knee 
condition with arthritis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.26, 4.40, 4.45, 4.71, Table 
II, 4.71a, Codes 5003, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1965 to March 1968.

Service medical records show that the veteran sprained his 
left knee in January 1968 while skiing, and underwent 
surgical repair.

The veteran underwent a VA examination in June 1968.  He 
reported pain in the left knee, that the left knee gives way 
and he falls, and that he could not run and could not crawl.  
Upon examination, there was a non-tender, healed scar of 
approximately 5 inches in length by 1/4 to 1/2 inch in width in 
the medial surface of the left knee.  There was full 
extension and flexion of the left knee.  The examiner noted 
crepitus, coarse and marked, and some AP instability.  X-rays 
of the left knee revealed calcified hematoma.  The veteran 
was diagnosed with residuals, arthrotomy, of the left knee 
joint.

An August 1968 RO rating decision granted service connection 
for residuals, arthrotomy, of the left knee joint, and 
assigned a 10 percent evaluation under diagnostic code 5257, 
effective from March 1968.

VA outpatient records for December 1984 show that the veteran 
complained of severe pain in both knees.  He was treated with 
medication.

The veteran underwent a VA examination in February 1985.  The 
veteran reported that favoring his left knee by limping was 
immensely bothering his right knee, and he reported wearing a 
knee brace.  Upon examination, the range of motion of the 
left knee was from 30 degrees to 180 degrees.  There was no 
increased mobility on medial or lateral motion of the left 
knee.  X-rays of the left knee revealed slight narrowing of 
the inner half of the joint space, as well as the large bony 
exostosis arising from the medial condyle of the femur and 
two small separated osteophytes.  X-rays of the right knee 
revealed no evidence of any abnormality of the bone or joint 
space.

VA outpatient records for February 1991 show that the veteran 
complained of pain and swelling of his right knee.  Upon 
examination, there was full range of motion of the right 
knee.  The right knee was stable with no effusion.  The 
examiner noted marked crepitus and light tenderness, 
medially, of the right knee.  With respect to the left knee, 
there was full extension and full flexion; marked crepitus; 
lateral instability; small effusion; medial joint line 
tenderness; and degenerative joint disease.

A May 1991 RO rating decision increased the evaluation for 
arthrotomy of the left knee with osteoarthritis from 10 
percent to 20 percent, effective from February 1991.

The veteran underwent a VA examination in April 1993.  He 
reported that he has had right knee pain for years, due to 
the disability of his left knee.  Upon examination, the range 
of motion of the right knee was from 10 degrees to 80 
degrees.  There was apparent swelling, and the veteran was 
unable to squat.  The range of motion of the left knee was 
from between 15 and 20 degrees to 75 degrees.  There was 
effusion in both knees.  X-rays taken of the veteran's right 
knee revealed degenerative joint disease with narrowing of 
both the medial and lateral joint space, and a small 
suprapatellar effusion.  The examiner noted arthritis of both 
knees.
  
The veteran underwent a VA examination in November 1994.  The 
veteran reported the injury and surgery to his left knee in 
1968; a second injury and surgery to his left knee in 1970; 
and arthroscopic surgery of his right knee in 1993.  The 
veteran reported that the right knee swells and gives out, 
makes noise, that he cannot walk on it, and that he fell six 
times the previous winter.  Upon examination, there was 
minimal swelling of the right and left knees with fluid.  
There were arthroscopic surgery scars of the right knee.  
There was no instability of the right knee.  There was a 
negative drawer sign of the right and left knee.

An MRI of the veteran's right knee in February 1997 reported 
the following findings:  an old complete tear of the anterior 
cruciate ligament; degenerative changes within the posterior 
cruciate ligament; outward bowing of the medial collateral 
ligament, secondary to extruded body and anterior horn of the 
medial meniscus, and fluid; patellofemoral compartment 
narrowing; grade I chondromalacia of the patella; lateral 
patellar tilt; degenerative change within the infrapatellar 
ligament; tears of the posterior horn and anterior horn of 
the lateral meniscus; tears of the posterior horn, anterior 
horn, and body of the medial meniscus; osteoarthritic changes 
about the knee joint with osteophytes emanating off of the 
distal femur; patella spurs; cystic changes within the 
proximal tibia; and a susceptibility artifact seen within the 
soft tissues, secondary to prior surgery and clips.

The veteran underwent a VA examination in February 1997.  The 
veteran reported a history of knee injuries and surgeries.  
He reported that he could not walk or sit for any length of 
time.  He reported that he has terrible pains in both knees; 
his knees give out, and he uses a cane to steady himself.  
Upon examination, there was minimal fluid in both knees.  The 
range of motion of the left knee was from zero to 105 
degrees; the range of motion of the right knee was from 20 
degrees to 100 degrees.  There was no instability of either 
knee to manual medial and lateral counterpressure.  The 
examiner noted the MRI findings.  It was the examiner's 
opinion that the service-connected left knee condition was 
the direct and proximate cause of the veteran's right knee 
condition.

An April 1997 RO rating decision continued the 20 percent 
rating for residuals, arthrotomy, of the left knee joint with 
resulting osteoarthritis; and granted secondary service 
connection for the veteran's right knee condition, with a 
noncompensable evaluation established from November 1996.

Statements of the veteran in the claims folder are to the 
effect that he has constant pain and swelling in his knees, 
and cannot stand on his legs for any length of time without 
stopping to rest.  The veteran also stated that he wears 
braces on both knees, and was told by a VA physician that he 
requires knee replacements on both knees but is too young for 
the surgery.


B.  Legal Analysis

The veteran's claim for a higher evaluation for a right knee 
condition is well grounded.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitations of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.72a, 
Code 5003.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   


In this case, the report of the veteran's VA examination in 
February 1997 shows that the range of motion of the veteran's 
right knee is from 20 degrees to 100 degrees, which is below 
the standard range of motion. The veteran has also been 
diagnosed with arthritis of the right knee, confirmed by x-
ray findings.  He reported that he could not stand or walk 
for any length of time without stopping to rest.  Functional 
impairment caused by pain is to be reflected in the rating 
for limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This recent medical evidence supports the assignment 
of a 30 percent rating based on arthritis and limitation of 
extension to 20 degrees.  The Board finds that a higher 
rating under the DeLuca principles is not warranted.  The 
veteran is still able to walk, though with considerable 
impairment, and there is no indication that motion through 
the arc of extension approaching 20 degrees is so painful as 
to render that portion of the arc non-functional.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257 because the arthritis of 
the knee would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  VAOPGCPREC 23-87.  While the 
evidence of record shows that the veteran wears a brace on 
his right knee, the findings on the most recent medical 
examination and on prior examinations show no instability to 
support a separate rating under diagnostic code 5257.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.

Accordingly, a 30 percent rating is warranted for the 
veteran's right knee condition.  The Board finds that the 
evidence shows that this level of impairment due to a right 
knee condition has existed since the effective date of the 
claim. Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, a "staged" rating is not indicated.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is in favor of the 
veteran's claim for a higher evaluation, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A 30 percent rating is granted for the veteran's right knee 
condition, subject to the regulations applicable to the 
payment of monetary awards.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

